Name: 2009/839/EC: Commission Decision of 13Ã November 2009 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document C(2009) 8702)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  Africa;  agricultural activity;  plant product
 Date Published: 2009-11-17

 17.11.2009 EN Official Journal of the European Union L 301/52 COMMISSION DECISION of 13 November 2009 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document C(2009) 8702) (2009/839/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Under Commission Decision 2004/4/EC (2), tubers of Solanum tuberosum L., originating in Egypt, must not in principle be introduced into the Community. However, in previous years including the 2008/2009 import season, the entry into the Community of such tubers was permitted from pest-free areas and subject to specific conditions. (2) During the 2008/2009 import season, six interceptions of Pseudomonas solanacearum (Smith) Smith were recorded resulting in a prohibition on all exports of Egyptian potatoes to the Community as of 26 August 2009. (3) Egypt has submitted a report on the causes of these interceptions. The main conclusion is that the majority of interceptions are due to failures to comply with the phytosanitary instructions regarding the production and export of potatoes destined for the Community. Potato production zones involved in the non-compliances are no longer eligible for export to the European Union. Egypt has imposed penalties for the infringement of its instructions and suspended the relevant companies for the next three exporting seasons. (4) As requested by Egypt and in the light of the information provided by it, the Commission has established that the risk of spreading Pseudomonas solanacearum (Smith) Smith with the entry into the Community of tubers of Solanum tuberosum L. from pest-free areas of Egypt has been sufficiently mitigated, provided that certain conditions are satisfied. (5) The entry into the Community of tubers of Solanum tuberosum L., originating in pest-free areas of Egypt, should therefore be permitted for the 2009/2010 import season. (6) Decision 2004/4/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/4/EC is amended as follows: 1. in Article 2, paragraph 1, 2008/2009 is replaced by 2009/2010; 2. in Article 4, 31 August 2009 is replaced by 31 August 2010; 3. in Article 7, 30 September 2009 is replaced by 30 September 2010; 4. the Annex is amended as follows: (a) in point 1(b)(iii), 2008/2009 is replaced by 2009/2010; (b) in the second indent of point 1(b)(iii), 1 January 2009 is replaced by 1 January 2010; (c) in point 1(b)(xii), 1 January 2009 is replaced by 1 January 2010. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 2, 6.1.2004, p. 50.